DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings

The drawings are objected to because block 100 (Fig. 1) is not descriptively labeled. Block 100 should have been labeled – Test and Measurement Instrument --.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first input (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show examples 1-20 as described in the specification (see pages 16-20).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections

Claim 1 is objected to because of the following informalities:
claim 1, “determine” should be – generate – (see claim 8, line 3; claim 15, line 8).  Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: acquisition unit (claim 1). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3, 10, and 16, the written description does not disclose in sufficient detail 
obtaining a smallest integer value that results in the optimized trigger holdoff period being greater than or equal to the minimum trigger holdoff period. For example, paragraphs 0035, 0078, 0085, 0091 merely repeat the claim language of “a smallest 
Claim 15, the written description does not disclose in sufficient detail 
determining whether to acquire a full pattern acquisition or a partial pattern acquisition based on the number of samples per pattern to acquire and the record length. For example, example 15 in paragraph 0090 merely repeats the claim language of determining whether to acquire a full pattern acquisition or a partial pattern acquisition based on the number of samples per pattern to acquire and the record length,
generating an optimized trigger holdoff period based on a minimum trigger holdoff period of the test and measurement instrument and whether the acquisition is the full pattern acquisition or the partial pattern acquisition. For example, example 15 in paragraph 0090 merely repeats the claim language of generating an optimized trigger holdoff period based on a minimum trigger holdoff period of the test and measurement instrument and whether the acquisition is the full pattern acquisition or the partial pattern acquisition.
The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, claim limitation “acquisition unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding structure for the acquisition unit that is discussed or shown. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the  structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are also rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 8, and 15 recite an abstract idea of “determine an optimized trigger holdoff period based on a minimum trigger holdoff period of the test and measurement instrument” (mathematical concept).
not integrated into a practical application of “acquire a portion of the signal under test every optimized trigger holdoff period”. Thus, claims 1, 8, and 15 and their dependent claims are patent eligible under 35 UDC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2011/0166813) in view of Mende et al. (US 2008/0159368).

Regarding claims 1 and 8, Kelly discloses an equivalent-time sampling test and measurement instrument (Fig. 1), comprising:

	a second input (input to instrument 105) configured to receive the signal under test (110, Fig. 1);
	a processor (135) configured to determine an optimized trigger (Abstract, lines 4-9); and
	an acquisition unit (115) configured to acquire a portion of the signal under test every optimized trigger (210, 215, Fig. 2; Fig. 1; paragraph 0023, lines 2-6).

However, Kelly does not disclose the processor configured to determine an optimized trigger holdoff period based on a minimum trigger holdoff period of the test and measurement instrument, and the acquisition unit configured to acquire a portion of the signal under test every optimized trigger holdoff period.

Mende et al. discloses a processor configured to determine an optimized trigger holdoff period based on a minimum trigger holdoff period (hold-off time) of the test and measurement instrument (paragraph 0002, lines 13-19) for generation of the trigger (paragraph 0002, line 19). Accordingly, the acquisition unit can acquire a portion of the signal under test every optimized trigger holdoff period.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Kelly with determining an optimized trigger 

Regarding claims 2 and 9, Kelly discloses the processor is further configured to determine whether to perform a full pattern acquisition of the signal under test or a partial pattern acquisition of the signal under test (by determining the number of individual waveforms to increase, the clearer the general waveform is (the closer to a full pattern acquisition), paragraph 0031, lines 5-8).

Regarding claims 7 and 14, Kelly discloses the processor is further configured to determine an index of a number of samples of the signal under test to be acquired (determining the number of waveforms to be displayed, paragraph 0031, lines 1-2; Fig. 1). Even though Kelly does not expressly disclose bumping an index of an acquisition, it would have been obvious to bump an index of an acquisition when a sample corresponding to the index has already been acquired (paragraph 0030, lines 1-5) to determine a number of samples of the signal under test.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Kelly with bumping an index of an acquisition when a sample corresponding to the index has already been acquired for the purpose of determining a number of samples of the signal under test.

	Allowable Subject Matter

Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Furthermore, claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein an equivalent-time sampling test and measurement instrument and method, comprising determine the optimized trigger holdoff period based on the pattern period and the sample spacing (claims 4, 11) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Note


The combination as claimed wherein an equivalent-time sampling test and measurement instrument and method, comprising determining the optimized trigger holdoff period by multiplying a time between samples by a smallest integer value that results in the optimized trigger holdoff period being greater than or equal to the minimum trigger holdoff period (claims 3, 10) or determining whether to acquire a full pattern acquisition or a partial pattern acquisition based on the number of samples per pattern to acquire and the record length; generating an optimized trigger holdoff period based on a minimum trigger holdoff period of the test and measurement instrument and whether the acquisition is the full pattern acquisition or the partial pattern acquisition (claim 15) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tallman et al. (US 6,275,257) discloses “an apparatus and method useful in a test and measurement instrument” and “uses the standard selection to determine 
the time for one field, and multiplies the field rate by an operator-supplied number of fields to calculate the required holdoff time” (Abstract).
	However, Tallman et al. does not disclose determining the optimized trigger holdoff period by multiplying a time between samples by a smallest integer value that results in the optimized trigger holdoff period being greater than or equal to the minimum trigger holdoff period or determining whether to acquire a full pattern acquisition or a partial pattern acquisition based on the number of samples per pattern to acquire and the record length; generating an optimized trigger holdoff period based on a minimum trigger holdoff period of the test and measurement instrument and whether the acquisition is the full pattern acquisition or the partial pattern acquisition.

Contact Information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 5, 2021